Citation Nr: 1229456	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-03 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel







INTRODUCTION

The Veteran served on active duty from June 1997 to September 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for a neck condition.  

The issue was previously remanded for further development in January 2010 and July 2011 and now returns for appellate review.  

The Veteran was scheduled for a September 2007 Travel Board hearing.  The Veteran cancelled her hearing prior to the scheduled hearing date; therefore, her hearing request has been withdrawn.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has a neck disorder that is related to her active duty service.  


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by the Veteran's active duty service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in July 2004 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

The Board observes that the July 2004 letter was sent to the Veteran prior to the December 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a February 2010 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review with respect to the issue of entitlement to service connection for a neck disorder to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

In January 2010 and September 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the Veteran to be afforded a VA examination to determine the etiology of any current neck disorder.  The requested examination and opinion having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in July 2004 that did not provide an adequate opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Subsequently, another VA opinion with respect to the issue on appeal was obtained in a December 2011 VA report.  38 C.F.R. § 3.159(c) (4).  The Board finds that this VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence [the Veteran] should submit to substantiate [her] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its January 2010 and September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.




Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  Id. There is no indication that the Veteran was diagnosed with arthritis within a year of service separation and therefore presumptive service connection is not warranted.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2011).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

Furthermore, a preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As to the provisions of section 1111, the law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.  In this regard Wagner stated when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  See Wagner, 370 F. 3d at 1096.  On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

In the instant case, the Veteran has claimed that she has a neck disorder which was incurred or aggravated during her period of active service.  Periodic examinations completed prior to the Veteran's enlistment, dated in September 1994 and October 1996, show that the Veteran repeatedly gave a history of having sprained or strained her neck prior to service while competing in gymnastics from 1990 to 1992 although physical examination at the time of those evaluations were normal.  She also reported that she had recurrent back pain from gymnastics.

The Veteran was afforded a VA examination in July 2004, in which the Veteran again reported injuring her neck with a bad sprain prior to service.  The July 2004 VA examination was conducted prior to the Veteran's separation from service.  At the examination, the Veteran reported that her neck intermittently was stiff and sore, and that she experienced decreased strength in her neck muscles.  She further reported that, when exercising or lifting weights, she felt a burning pain and stiffness.  Upon examination it was noted that the Veteran's neck demonstrated no abnormalities on inspection or palpation with a normal range of motion that was not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner stated that, with respect to the Veteran's claimed neck disorder, there was no clear pathology to render a diagnosis.  The examiner, however, remarked that the Veteran's neck claim could not be fully evaluated with radiological studies due to her pregnancy.  Because the Veteran had complaints of neck pain and stiffness, as well as decreased muscle strength during her period of active duty, and because her claim could not be fully evaluated with radiological studies at that time, the Board found in January 2010 that a remand for a supplemental VA examination was necessary.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran failed to show for a VA examination in February 2010.  However, a Report of Contact, dated February 18, 2010, noted that the Veteran was on vacation when the letter was received, and she therefore requested that the appointment be rescheduled.  Because the Veteran provided good cause as to why she missed the February 2010 VA examination appointment, coupled with the fact that neck complaints were reported during her period of active duty, the Board remanded the issue again in July 2011 so that an additional attempt could be made to provide an adequate examination.  

To that end, the Veteran was afforded another VA examination in December 2011.  The Veteran again stated that she had neck pain before entering the service as a result of a gymnastics injury in college.  She complained of neck pain, stiffness, and irritation since that injury.  She reported she did not have an injury in service nor did she believe she sought treatment in service.  Finally she reported she was unable to run or lift weights because of stiffness and pain in her neck.  Upon examination the Veteran exhibited normal range of motion even upon repetition but she did report pain on movement and localized tenderness or pain to palpation.  The Veteran's muscle strength and reflexes were normal and there was no evidence of radiculopathy.  X-rays taken in conjunction with the examination indicated that the Veteran had a loss of the normal cervical lordosis.  The Veteran was diagnosed with mild degenerative arthritis of the cervical spine.  After reviewing the Veteran's claims file the examiner opined that the Veteran's current neck disability was less likely as not incurred in or caused by the Veteran's active duty service.  The examiner noted that while the Veteran's x-rays indicated mild degenerative arthritis of the cervical spine, the findings were typical of age related changes and were considered near normal.  The examiner noted that per the Veteran's history, her neck disorder began between the years 1989 and 1991 resulting from a gymnastics injury in college and was diagnosed with neck strain at the time.  The examiner found that it was clear per the Veteran's own report that this injury was documented before her military service.  The examiner further noted that there was no military documentation of neck pain, injury, or aggravation of the preexisting neck condition.  Moreover, other than the subjective complaints of pain during range of motion testing, the examination of the cervical spine was normal.  

Initially, the Board finds that there is clear and unmistakable evidence that the Veteran's neck injury existed prior to service.  The neck injury was significant enough to have been reported by the Veteran on her entrance examination and the Veteran has stated on multiple occasions that her neck pain existed prior to service and started with the neck injury in college.  More importantly, although physical examination prior to entrance did not reveal any abnormalities of the neck, a VA examination has found it clear that the Veteran did sustain a neck injury prior to service, reportedly resulting in a diagnosis of cervical strain and requiring physical therapy and exercise, and further resulting in neck pain, stiffness, and irritation for years following the injury.  The Board finds this evidence to be sufficiently clear and unmistakable evidence that a neck disorder preexisted the Veteran's military service.  Therefore, the Board must next determine whether there is clear and unmistakable evidence that the preexisting neck disorder was not aggravated by the Veteran's military service.  

In this instance, the December 2011 VA examiner noted that there was no military documentation of neck pain, injury, or aggravation of the preexisting neck injury.  Moreover, even the Veteran stated that she had not received treatment in service for a neck injury.  The Board acknowledges that at the July 2004 VA examination that was provided while the Veteran was still on active duty noted that the Veteran reported that her neck intermittently was stiff and sore, and that she experienced decreased strength in her neck muscles.  She further reported that, when exercising or lifting weights, she felt a burning pain and stiffness.  The Board notes however that objective testing indicated that the Veteran at the time exhibited normal range of motion in her cervical spine with no additional limitation due to pain, weakness, fatigue, lack of endurance or incoordination.  The Board acknowledges that the VA examiner was unable to provide a clear pathology in part because x-rays were not available due to the Veteran being pregnant.  The December 2011 VA examination included x-rays which the VA examiner stated revealed mild degenerative arthritis of the cervical spine.  The examiner further noted, however, that the findings were typical of age related changes and were considered near normal.  Moreover other objective testing did not indicate that the Veteran had any cervical spine disorder.  In this regard the Board notes that upon examination the Veteran exhibited normal range of motion, normal reflexes, normal muscle strength, and no evidence of radiculopathy.  The December 2011 VA examiner reviewed the Veteran's claims file and determined that the Veteran's neck disorder was not related to her active duty service and there was no military documentation of aggravation.  As such, the Board finds that there is clear and unmistakable evidence that there was no worsening of the Veteran's preexisting neck disorder in service, and therefore, no aggravation of any such disorder in service.  Therefore, the Board finds that the presumption of soundness on entrance has been rebutted.  See38 U.S.C.A. § 1111.

Thus, as noted above, the Veteran may only bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Based on the foregoing discussion, the Board finds that the Veteran has not established aggravation of a preexisting neck disorder in service, and she is therefore, not entitled to direct service connection based on either in-service incurrence or aggravation.  Moreover, as there was no evidence of a diagnosis of arthritis within one year of separation of service, there is also no presumption of service connection.  

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran is competent to give evidence about what she sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  As such, the Veteran can report that she feels pain.  However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Therefore, her opinion is not competent with regard to an assessment as to aggravation.  In this regard, the Board notes that the competent medical evidence, including the opinion by the December 2011 VA examiner, did not demonstrate that the Veteran's neck injury was aggravated beyond the normal progression of the disorder.  Moreover, the Board notes that even the Veteran stated she did not seek treatment for a neck injury while on active duty.  The competent medical evidence indicates that the Veteran made subjective complaints of pain just prior to separation from service, but objective testing failed to demonstrate that the Veteran had a neck disability.  As noted above, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As the more probative evidence, to include the December 2011 VA examiner's negative nexus opinion, indicated that the Veteran's pre-existing neck injury that was recently diagnosed as mild degenerative arthritis of the cervical spine was not incurred during or aggravated by her active duty service, the Board finds that the Veteran is not entitled to service connection for a neck disorder.

Therefore, in consideration of all of the above, to include the December 2011 VA examiner's negative nexus opinion, consideration of the service treatment records, and the absence of any evidence of arthritis having manifested within one year of the date of termination of service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a neck disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


